[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-14974                ELEVENTH CIRCUIT
                                   Non-Argument Calendar              AUGUST 26, 2011
                                 ________________________               JOHN LEY
                                                                         CLERK
                             D.C. Docket No. 4:09-cv-00151-CDL

WILLIAM ALLEN ARNOLD,

lllllllllllllllllllll                                                Plaintiff-Appellant,

                                            versus

COLUMBUS, GEORGIA,
City of, a municipal corporation,
MUSCOGEE COUNTY, GEORGIA,
a municipal corporation,
STATE OF GEORGIA,
a federal corporation,
UNITED STATES OF AMERICA,


lllllllllllllllllllll                                            Defendants-Appellees.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Georgia
                                ________________________
                                      (August 26, 2011)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.
PER CURIAM:

      William Allen Arnold appeals the judgment of the district court dismissing

his complaint as amended on alternative grounds: (1) Arnold failed to comply with

a court order; (2) the complaint failed to state a claim for relief.

      The district court explained why it dismissed the complaint on the first

ground thusly:

         The Court ordered Plaintiff to comply with Federal Rule of Civil
      Procedure 8 and provide ‘a short and plain statement of each claim
      showing that he is entitled to relief.’ The Court gave Plaintiff specific
      guidance on how to cure the deficiencies in his original Complaint,
      and the Court warned Plaintiff that failure to comply with the Order
      could result in dismissal of his Complaint. Plaintiff did not cure the
      deficiencies; instead, he made his claims even more difficult to
      discern. Moreover, Plaintiff made it clear that it would be futile for
      the Court to order him to restate his Complaint once again. The Court
      already ordered Plaintiff to set forth a short and plain statement of
      each claim showing that he is entitled to relief; instead of complying
      with that Order, Plaintiff filed a 209-page Amended Complaint that
      does not elucidate his claims in the slightest. Because Plaintiff failed
      to comply with the Court’s Order to cure the deficiencies in his
      original Complaint—and because ordering Plaintiff to restate his
      Complaint again would do no good—the Court finds that dismissal of
      Plaintiff’s action is warranted.

Order, September 29, 2010.

      We review a district court’s dismissal for failure to comply with a court

order for abuse of discretion. See Betty K Agencies, Ltd. v. M/V MONADA,

432 F.3d 1333, 1337 (11th Cir. 2005). Discretion means that the district court

                                            2
may act within a “range of choice,” and that we will not disturb its decision as

long as it “stays within that range and is not influenced by any mistake of law.”

Id. (citation omitted). “[D]ismissal upon disregard of an order, especially where

[,as here,] the litigant has been forewarned, generally is not an abuse of

discretion.” Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (citations

omitted) (dismissing pro se plaintiff’s complaint with prejudice when plaintiff

“stubbornly violated” a sanction order). A pro se complaint is held to less

stringent standards than pleadings drafted by attorneys, but the pro se litigant is

not excused from complying with the relevant rules of substantive law and

procedure. Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 595, 30 L.Ed.2d

652 (1972); see Brown v. Crawford, 906 F.2d 667, 670 (11th Cir. 1990).

      We find no abuse of discretion in the district court’s dismissal of Arnold’s

complaint, as amended.

      AFFIRMED.




                                          3